DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on June 29, 2022.  
Claims 1, 8, and 15 have been amended.
Claims 7 and 14 have been cancelled.
Claims 1-6, 8-13, and 15-20 are pending.

Response to Amendment
Amendments to Claims 1, 8, and 15 are acknowledged.  Amendments to Claims 1, 8, and 15 are sufficient to overcome the 35 USC 101 rejection of Claims 1-6, 8-13, and 15-20.  Independent Claims 1, 8, and 15 were amended to specify that a processor of an automated forecasting of cash flow to be in communication with an electronic payment processing network during processing of an electronic payment.  This allows for real-time delivery of electronic payment data by the cash flow forecaster.  Therefore, these additional elements apply or use the judicial exception of a commercial interaction and thus grouped as a certain method of organizing human interactions, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 10,489,865 “Dillard”, in view of US Pat No 10,990,980 “Reses”, further in view of US Pat Pub No 2009/0319421 “Mathis”.

As per claims 1, 7 and 15, Dillard discloses a computer-implemented method for automated forecasting of cash flow, comprising:
monitoring, with at least one processor programmed to generate cash flow forecasts, while a plurality of first electronic payment transactions are being processed in an electronic payment processing network, payable transaction data associated with the plurality of first electronic payment transactions, the plurality of first electronic payment transactions initiated with at least one account issued to a merchant, wherein the electronic payment processing network is configured to process electronic payment transactions initiated using at least one payment device and comprises at least one merchant system, at least one transaction processing system, and at least one issuer system;
(col. 3, lines 1-4 “In general, one or more embodiments of the invention involve a framework for forecasting cash flows for the user of an online accounting service (e.g., a massively multi-user online accounting service). In one or more embodiments, the online accounting service creates coherent event streams comprised of transactions between a user's cash accounts and non-cash accounts.”);

monitoring, with the at least one processor while a plurality of second electronic payment transactions are being processed in the electronic payment processing network, receivable transaction data associated with the plurality of second electronic payment transactions, the plurality of second electronic payment transactions between the merchant and a plurality of users 
(col. 3, lines 1-8 “In one or more embodiments, the online accounting service creates coherent event streams comprised of transactions between a user's cash accounts and non-cash accounts. Next, a characterization for each of the event streams is generated based on identified patterns, historic cash transactions, and external information, e.g., external information from other event streams”);

determining, with the at least one processor and based on the payable transaction data and the receivable transaction data, a plurality of seasonal variable; 
(col. 7, lines 26-32 “FIG. 3 is a flowchart diagram of a process for predicting expected values related to cash flow and for adjusting a cash-flow forecasting framework based on a variance, in accordance with one or more embodiments of the invention. In one or more embodiments, the operations shown in this figure are performed by software running on servers at website 104 using persistent storage 105.”); and

generating, with at least one processor, a cash flow forecast associated with the merchant, the cash flow forecast generated based on the plurality of seasonal variables, the payable transaction data, and the receivable transaction data, wherein the cash flow forecast is generated in near real-time relative to processing of the plurality of first electronic payment transactions and the plurality of second electronic payment transactions
(abstract “identifies a first pattern in a first event stream that is a commitment and a second pattern in a second event stream that is a repeated pattern, generates a characterization for each of the plurality of event streams based on each identified pattern for the event stream, predicts one or more expected cash payments and one or more corresponding expected dates for each of the event streams using the characterization for the event stream and a forecasting model, receives a query related to cash flow through an application program interface (API), and responds to the query based on the one or more of the expected cash payments, the corresponding expected dates, and the one or more measures of uncertainty, to the query.”
Col. 6, lines 64-67 “In one or more embodiments, the point-in-time predictions 205a and/or the combined prediction 205b is generated in real-time or near real-time in response to a query from a user, e.g., one of the example queries 206”).

Dillard fails to disclose a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of first electronic payment transactions during processing of each of the plurality of first electronic payment transactions;
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of second electronic payment transactions during processing of each of the plurality of second electronic payment transactions;
in response to and during processing of a new electronic payment transaction in the electronic payment processing network, automatically generating, with the at least one processor, an updated cash flow forecast in near real-time relative to processing of the new electronic payment transaction, wherein the new electronic payment transaction is initiated with at least one account issued to the merchant or the new electronic payment transaction is initiated between the merchant and at least one account issued to a user, wherein the updated cash flow forecast is generated based on transaction data associated with the new electronic payment transaction, wherein the at least one processor is in communication with the electronic payment processing network to process the new electronic payment transaction during processing of the new electronic payment transaction; and
in response to generating the updated cash flow forecast, automatically initiating, with the at least one processor, at least one of: generating and communicating a loan request for a loan, generating and communicating a request for a payment device limit increase, or generating and communicating a purchase order.

Reses teaches a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
in response to and during processing of a new electronic payment transaction in the electronic payment processing network, automatically generating, with the at least one processor, an updated cash flow forecast in near real-time relative to processing of the new electronic payment transaction, wherein the new electronic payment transaction is initiated with at least one account issued to the merchant or the new electronic payment transaction is initiated between the merchant and at least one account issued to a user, wherein the updated cash flow forecast is generated based on transaction data associated with the new electronic payment transaction; and
Col. 9, lines 26-46, “ the capital-need prediction module 126 may access the historical data 130 associated with the merchant 102(1) to determine the balance of the merchant account as the balance changes over time. Furthermore, while the generated data 134 illustrates the balance of the account as the balance changes over time, in other instances the data displayed to the user may illustrate varying historical data (e.g., cash flow) and/or minimum-balance data for a specific item, a specific use-case, a specific merchant location, and so forth.”
Col. 32, lines 12-31. “Techniques described herein can be configured to operate in both real-time/online and offline modes.”


in response to generating the updated cash flow forecast, automatically initiating, with the at least one processor, at least one of: generating and communicating a loan request for a loan, generating and communicating a request for a payment device limit increase, or generating and communicating a purchase order.
Col. 5, lines 30-56, “In response to identifying a time at which the account is predicted to dip below the minimum balance, the techniques may generate an offer to extend capital to the merchant or user, with the offer including loan details such as an amount of the loaned funds, a term of the loan, repayment conditions or the like. As used herein, capital extended to a merchant or other user may include a traditional loan, a business loan, a revolving loan (e.g., secured line of credit, unsecured line of credit, etc.), and/or any other type of loan-based product.” Generating a loan request.
Col. 15, lines 3-20, “ payment service 108 may provide to the device 104 or other merchant device of the merchant 102(1) for generating credit offer requests, and subsequently offering loaned funds to the merchant 102(1). In some implementations, generation of credit offer request and extension of credit may happen substantially contemporaneously. If the merchant interacts with the credit offer request, the payment service 108 may evaluate whether the merchant is eligible for credit and the terms at which such a credit can be extended. In yet other implementations, the credit may be extended without a formal credit offer request process, as the payment service 108 randomly or periodically underwrites for the merchant. Such preemptive underwriting can occur in the background as the merchant is performing transactions on the POS device.”
Col. 44, lines 21-37, “display an amount of surplus funds in the account; that is, an amount of funds over a threshold previously set by the user. For example, the user may have used the UI 900, discussed above, to set the reserve amount, and the application generating the UI 2300 may utilize this reserve amount to determine the amount of surplus funds in the account… the UI 2400 may enable the user to perform actions such as “make a big payment”, save for an “unexpected expense”, “buy new equipment”, “prepare for taxes”, or the like.”  Generating or communicating a purchase order.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dillard to include automatically initiate user actions based on updated cash flow forecast as taught by Reses, with the automated forecasting of cash flows as taught by Dillard with the motivation of allowing merchants to predict when capital will be needed and when surplus funds may be safely transferred to a different account (Reses: Col. 3, lines 58-61).

Dillard and Rese fail to disclose a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of first electronic payment transactions during processing of each of the plurality of first electronic payment transactions;
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of second electronic payment transactions during processing of each of the plurality of second electronic payment transactions;
wherein the at least one processor is in communication with the electronic payment processing network to process the new electronic payment transaction during processing of the new electronic payment transaction.

Mathis teaches a computer-implemented method, system, and computer program product for automated forecasting of cash flow, comprising:
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of first electronic payment transactions during processing of each of the plurality of first electronic payment transactions;
Mathis: [0091] FIG. 4 depicts a flow diagram of one embodiment of a method 400 of operation between the controller and the partner bank of FIG. 1. If a payment is required, the method 200 of FIG. 2 and the method 300 of FIG. 3 proceed from steps 228 and 326, respectively, to step 402 of method 400. At step 402, the controller informs involved parties of the processed invoice. At step 404, the controller generates a transaction record that includes the reference tag or unique reference number associated with the invoice and other information. The processed transaction may generate/edit data in the customer data 124, transaction data 126, and/or financial institution data 128 of the controller (described in FIG. 1). The controller may access rules and regulations from external sources. The controller may apply such rules and regulation to the processed transaction. 
[0094] … At step 422, the controller informs involved parties of the final transaction status and the method 400 proceeds to step 424. At step 424, the method 400 ends. 
[0098] There are different communication channels between different parties. Preferably all communications are communications over a network using for instance electronic messaging. These channels may include channel 506 between recipient and system 500; channel 508 between system 500 and payer 502; channel 511 between system 500 and partner bank 504; channel 513 between partner bank 504 and payer's bank 505; channel 512 between partner bank 504 and recipient's bank 503; channel 510 between recipient's bank 503 and system 500, and channel 518 between system 500 and payer bank 505.
wherein the at least one processor is in communication with the electronic payment processing network to process each of the plurality of second electronic payment transactions during processing of each of the plurality of second electronic payment transactions;
Mathis: [0091] FIG. 4 depicts a flow diagram of one embodiment of a method 400 of operation between the controller and the partner bank of FIG. 1. If a payment is required, the method 200 of FIG. 2 and the method 300 of FIG. 3 proceed from steps 228 and 326, respectively, to step 402 of method 400. At step 402, the controller informs involved parties of the processed invoice. At step 404, the controller generates a transaction record that includes the reference tag or unique reference number associated with the invoice and other information. The processed transaction may generate/edit data in the customer data 124, transaction data 126, and/or financial institution data 128 of the controller (described in FIG. 1). The controller may access rules and regulations from external sources. The controller may apply such rules and regulation to the processed transaction. 
[0094] … At step 422, the controller informs involved parties of the final transaction status and the method 400 proceeds to step 424. At step 424, the method 400 ends. 
[0098] There are different communication channels between different parties. Preferably all communications are communications over a network using for instance electronic messaging. These channels may include channel 506 between recipient and system 500; channel 508 between system 500 and payer 502; channel 511 between system 500 and partner bank 504; channel 513 between partner bank 504 and payer's bank 505; channel 512 between partner bank 504 and recipient's bank 503; channel 510 between recipient's bank 503 and system 500, and channel 518 between system 500 and payer bank 505.
wherein the at least one processor is in communication with the electronic payment processing network to process the new electronic payment transaction during processing of the new electronic payment transaction.
Mathis: [0091] FIG. 4 depicts a flow diagram of one embodiment of a method 400 of operation between the controller and the partner bank of FIG. 1. If a payment is required, the method 200 of FIG. 2 and the method 300 of FIG. 3 proceed from steps 228 and 326, respectively, to step 402 of method 400. At step 402, the controller informs involved parties of the processed invoice. At step 404, the controller generates a transaction record that includes the reference tag or unique reference number associated with the invoice and other information. The processed transaction may generate/edit data in the customer data 124, transaction data 126, and/or financial institution data 128 of the controller (described in FIG. 1). The controller may access rules and regulations from external sources. The controller may apply such rules and regulation to the processed transaction. 
[0094] … At step 422, the controller informs involved parties of the final transaction status and the method 400 proceeds to step 424. At step 424, the method 400 ends. 
[0098] There are different communication channels between different parties. Preferably all communications are communications over a network using for instance electronic messaging. These channels may include channel 506 between recipient and system 500; channel 508 between system 500 and payer 502; channel 511 between system 500 and partner bank 504; channel 513 between partner bank 504 and payer's bank 505; channel 512 between partner bank 504 and recipient's bank 503; channel 510 between recipient's bank 503 and system 500, and channel 518 between system 500 and payer bank 505.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dillard and Reses to include communicating with the processor during processing of an electronic payment transaction as taught by Mathis, with the automated forecasting of cash flows as taught by Dillard and Reses with the motivation of providing real time insight into the status of transactions being processed (Mathis: [0010]).

As per claims 2, 8 and 16, Dillard discloses the computer-implemented method of claim 1, further comprising receiving, with at least one processor, firmographics data associated with the merchant, wherein the cash flow forecast is generated based on the firmographics data 
([col. 2, lines 56-64 “(10) Cash flow is critical for many small businesses. Historic cash flow can be understood through reports and other views of historic data. However, many decisions made by small business owners depend on their future cash flow. The embodiments described below accurately forecast future cash flow and answer relevant questions for the small business, using a framework for predicting future cash flow transactions and aggregating these to create a comprehensive cash flow forecast for a small business.”).

As per claims 3, 9 and 17, Dillard discloses the computer-implemented method of claim 1, wherein data associated with the plurality of seasonal variables is grouped into monthly sets 
(col. 1, lines 3-8, “Consequently, the statements are of limited value in answering pressing questions faced by small businesses in survival mode such as: “How much cash will I have on hand two weeks from now?” “Can I meet payroll?”, “How much money is it safe to spend?”, or “Will I hit a cash crunch in the next month?”).

As per claims 4, 10 and 18, Dillard discloses the computer-implemented method of claim 1, further comprising determining, with at least one processor and based on the payable transaction data and the receivable transaction data, a plurality of non-seasonal variables, wherein the cash flow forecast is generated based on the non-seasonal variables 
(fig. 2 depicts transaction data and non-seasonable variables).

As per claims 5, 11 and 19, Dillard discloses the computer-implemented method of claim 1, wherein the cash flow forecast comprises a cash flow forecast for at least a subsequent four months (see figs. 3 and 4). 

As per claims 6, 13 and 20, Dillard discloses the computer-implemented method of claim 1, wherein the cash flow forecast is generated based on at least one of an exponential smoothing model and an autoregressive integrated moving average model 
(col. 5, lines 1-10 “In one or more embodiments, commitments are recognized by applying a trained natural language processing (NLP) model (e.g., a multinomial classifier based on logistic regression or naïve Bayes) to text associated with the accounts and transactions in an event stream, including the names of each of the accounts (e.g., an account named “Mortgage”) and/or descriptions of the transactions (e.g., a description stating “payment to IRS”.”).


Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-13, and 15-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 as being unpatentable over US Pat No 10,489,865 “Dillard”, in view of US Pat No 10,990,980 “Reses”, further in view of US Pat Pub No 2009/0319421 “Mathis”.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687